Citation Nr: 0008174	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  92-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1990.
 
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  This case was previously 
remanded by the Board for additional development in March 
1995 and October 1997.  The case is now, once more, before 
the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.  

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.  

3.  The veteran's service-connected left knee disability is 
currently productive of mild impairment of that knee, as 
manifested by subjective complaints of pain without objective 
confirmation, and an inability to walk or squat for prolonged 
periods; the most recent examining physician assessed the 
degree of disability as equal to a loss of 20 percent of left 
knee function during flare-ups.

4.  The veteran's service-connected left knee disability does 
not result in a limited range of motion or lateral 
instability; the knee impairment does not result in moderate 
disability as measured by recurrent subluxation or lateral 
instability.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.40, 4.59, and Part 4, Diagnostic Codes 5257, 5260 and 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a November 1992 hearing officer's decision 
granted service connection for a left knee disability, and a 
noncompensable evaluation was assigned.  That decision was 
based on service medical records reflecting complaints of 
persistent left knee pain, a June 1987 arthrogram report 
noting a left knee lateral meniscus tear, and private medical 
records showing that the veteran underwent surgery during 
service in September 1987, to repair a torn posterior 
cruciate ligament, and synovitis of the posterior cruciate 
stump. 

April 1993 X-rays of the veteran's left knee were normal.  
However, a magnetic resonance imaging (MRI) study the 
following month revealed small effusion with Grade-II 
degeneration of the body and posterior horn of the medial 
meniscus of the left knee.

On VA orthopedic examination in May 1993, the veteran 
indicated that she reported to sick call after experiencing a 
burning sensation in her left knee for two months during 
service.  She noted that a left knee arthrogram was performed 
approximately six months later, and indicated that she 
subsequently underwent arthroscopic surgery to repair a 
posteriorcruciate ligament tear of the left knee.  She 
reported that her left knee felt as if it would give way when 
she stood or walked.  

On physical examination, the veteran was able to walk on her 
toes and heels, and her gait was normal.  Squatting was 
limited to 15 percent of the normal distance with complaints 
of pain from the left posterior thigh down through the 
posterior and lateral knee to the posterior and lateral foot.  
An examination of the left knee revealed a positive drawer 
test, and the distal segment of the knee moved forward 1/2 
inch.  Active flexion was to 140 degrees.  The report notes 
that left straight leg raising to 70 degrees produced pain in 
the low back and entire left lower extremity.  Left knee 
tenderness was noted anteriorly, medially, posteriorly, and 
laterally.  Sensation was decreased over the left knee 
medially, anteriorly, and posteriorly.  Right thigh girth was 
14 inches, and left thigh girth was 131/2 inches.  Right leg 
girth was 12 3/4 inches, and left leg girth was 12 1/4 inches.  
Lachman's and McMurray's tests were negative.  

The final assessment was status post arthrogram of the left 
knee; arthroscopic surgery of the left knee, posterior 
cruciate ligament tear, status post surgery; laxity of the 
anterior cruciate ligament; radiation of pain along the left 
sciatic nerve; positive left drawer test; and sensory 
neuropathy of the left lower extremity. 

Based on this evidence, a December 1993 rating decision 
granted a 10 percent evaluation of the veteran's service-
connected left knee disability.

In March 1995, the Board remanded the case to the RO for 
further development.

A February 1996 VA examination report notes a full range of 
motion of the left knee with mild tenderness on palpation.  
There was no swelling, erythema, or warmth.  Some mild 
quadriceps atrophy of the left lower extremity was noted.  
The pertinent diagnosis was likely degenerative joint disease 
of the left knee.  

The RO continued the 10 percent evaluation of the veteran's 
left knee disability in February 1997.

In October 1997, the Board remanded the issue of entitlement 
to an increased evaluation of the veteran's left knee 
disability to the RO for additional development.  In 
particular, the Board directed the RO to schedule a VA 
examination to determine the nature and extent of the 
veteran's service-connected disability.

During a February 1998 VA examination, the veteran reported 
that her left knee locked up while she was jogging in 1987.  
She explained that she continued to experience left knee pain 
following this incident, and underwent arthroscopic surgery 
to repair a left knee posterior cruciate ligament tear in 
1989.  The veteran reported experiencing stiffness and 
weakness in her left knee, and indicated that her knee pain 
increased with activity.  A physical examination revealed a 
range of motion of the left knee from 5 to 110 degrees.  No 
swelling or inflammation was noted.  An X-ray study of the 
left knee was normal.

A March 1998 MRI report notes small joint effusion in the 
left knee, but no evidence of a meniscal tear or ligamentous 
injury.

An April 1998 VA examination of the left knee revealed a 
range of motion from 0 to 135 degrees with complaints of 
discomfort at the end range of flexion.  There was no medial, 
lateral or anteroposterior instability.  The veteran was able 
to complete 10 repetitions of the left quadriceps with 5 
pounds, and could complete only 6 repetitions of the 
hamstrings with 10 pounds due to muscle fatigue.  The 
circumference of her thigh 2 inches above the knee joint was 
151/4 inches on the left, and 15 inches on the right, and the 
circumference of her thigh 4 inches above the knee joint was 
18 inches on the left, and 171/2 on the right.  

The report notes that MRI studies in May 1993 and March 1998 
showed mild effusion, and mild degenerative joint disease.  
The physician commented that an EMG showed acute left L4 
radiculopathy, and opined that some of the pain in the 
veteran's left lower extremity is attributed to her service-
connected back disorder.  He concluded that the veteran would 
continue to experience limitations due to her left knee 
disability, and could expect to experience "an increased 
degree of functional loss of the left knee due to pain and 
degenerative joint disease in her latter years."

An August 1999 VA orthopedic examination report notes 
complaints of frequent pain and swelling of the left knee, 
and "some aching and swelling associated with a weak 
feeling" with increased activity.  The veteran reported that 
she took aspirin and Ibuprofen during these flare-ups, and 
received acupuncture once per month to "minimize her 
problems."  She explained that she was physically active 
prior to the 1989 left knee surgery, but currently avoided 
jogging and other physically demanding activities.  

The veteran demonstrated a normal gait on physical 
examination.  There was no evidence of scoliosis, and normal 
extremity alignment was noted.  A normal weight-bearing gate 
was noted, and walking on toes and heels was within normal 
limits.  While the veteran was able to squat, this produced 
some mild discomfort in the left knee.  The report notes 
three small portal entry scars on the left knee from the 
September 1987 arthroscopic surgery.  The veteran's thighs 
and calves were equal in size.  

While an examination of the left knee revealed some mild 
tenderness of the medial compartment, there was no lateral 
tenderness.  No crepitation, effusion or synovial thickening 
was noted.  McMurray's test was negative.  The cruciate 
ligaments were intact, and a pivot shift was negative.  The 
patella was noted to track normally.  Range of motion of the 
left knee was from 0 to 140 degrees with mild pain from 120 
to 140 degrees.  There was no weakness, lack of endurance, 
fatigue or incoordination.  Muscle strength was 5/5, and deep 
tendon reflexes were active and equal.  There was normal 
sensation to pinprick, vibration, and position.  Mid thighs 
measured 47 centimeters (cm) on the right and 48 cm on the 
left, and calves measured 36 cm bilaterally.  An X-ray study 
of the left knee was normal.  The diagnostic assessment was 
status postoperative arthroscopic surgery of the left knee, 
performed some 10 years ago, with impairment of the left 
knee.

Following a review of the veteran's claims folder, the 
orthopedic surgeon concluded that there was no evidence of 
degenerative changes of the left knee, and noted that the 
veteran's subjective complaints were not substantiated by 
objective findings.  He explained that while a MRI study 
approximately six years earlier documented some degenerative 
changes of the medial meniscus, a recent MRI study was 
normal.  He further noted that the veteran's left knee was 
stable on examination, and current X-rays were normal.  He 
commented that "[t]here [we]re no clinically objective 
findings of abnormalities or evidence of any muscle atrophy, 
skin changes or other evidence of disuse or signs of 
residuals of pain."  The physician opined that the veteran 
would experience "an increased degree of functional loss of 
the left knee due to pain on increased use and flare-up," 
and suggested that function may be "decreased to about 80 
percent of the normal range."  He explained that activities 
involving prolonged walking and squatting would be limited 
due to left knee pain.

The RO continued the 10 percent evaluation of the veteran's 
service-connected left knee disability in September 1999.
  
Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), based upon her 
evidentiary assertions of increased disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Further, after reviewing 
the record, the Board is satisfied that all the relevant 
facts have been fully developed and that the case is properly 
in appellate status.  The record is devoid of any indication 
that there are other records available which might be 
relevant to the issue of entitlement to an increased 
evaluation for a left knee disability.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist her, as mandated by 38 U.S.C.A. § 5107(a).  
Based on the evidence currently of record, further evaluation 
or development is not warranted.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's left knee disability has been evaluated as 10 
percent disabling under Diagnostic Code 5257.  A knee 
impairment with recurrent subluxation and lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).  The rating schedule provides a 30 percent 
rating for limitation of flexion of the leg to 15 degrees, a 
20 percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Diagnostic Code 5260 (1999).  Under Diagnostic Code 5261, a 
30 percent rating is provided for extension of the leg 
limited to 20 degrees, a 20 percent rating where extension is 
limited to 15 degrees, a 10 percent rating where extension is 
limited to 10 degrees and a noncompensable rating where 
extension is limited to 5 degrees.

The regulations require that the evaluation of a disability 
of the musculoskeletal system must take into account the 
functional loss due to pain of the damaged part of the 
system.  38 C.F.R. Part 4, § 4.40 (1999).  The Board notes 
that the Court has held that ratings under Diagnostic Code 
5257, which is not based on limitation of motion, are not 
subject to the provisions of 38 C.F.R. §§ 4.40, 4.45.  
Johnson v. Brown, 9 Vet. App. 8, 11 (1996).

The evidence shows that "likely" degenerative joint disease 
of the left knee was diagnosed during VA examination in 
February 1996.  "Mild" degenerative joint disease was 
diagnosed in April 1998, based on MRI studies in May 1993 and 
March 1998.  The most recent examination by an orthopedic 
specialist, however, resulted in the conclusion that 
degenerative joint disease or the left knee was not 
demonstrated.  The examiner pointed to normal MRI studies and 
X-rays in 1999.  He also reviewed the claims folder and 
acknowledged the prior diagnosis of degenerative joint 
disease, but he found that degenerative joint disease was not 
actually present at that time.  Given the qualified or 
tentative nature of the prior diagnoses and the firm and well 
supported conclusion of the most recent examiner that 
degenerative joint disease is not present at this time, the 
Board finds that left knee arthritis is not present.  Thus, 
the disability may not be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which pertains to arthritis.

In the case at hand, the veteran generally demonstrates a 
full range of motion from 0 to 140 degrees of her service-
connected left knee.  Currently, her pain free range of 
motion halts at 120 degrees of flexion.  In 1998, flexion was 
to 110 degrees.  The current range of pain free motion, or 
even the limitation of flexion to 110 degrees, would not 
support a compensable evaluation based upon limitation of 
motion under Code 5260.  Extension was limited to 5 degrees 
in 1998, but generally has been reported as full.  The 5-
degree loss of full extension would not support a compensable 
evaluation under Code 5261.  A review of VA examination 
reports of February 1996, February 1998, April 1998 and 
August 1999 discloses no objective confirmation of any 
lateral instability or recurrent subluxation of the knee.  
What the record shows is intermittent objective confirmation, 
at best, of tenderness or pain of the left knee.  The most 
recent examiner detailed extensive negative findings as to 
objective manifestations of pain, lateral instability or 
swelling, and determined that the veteran's subjective 
complaints were not substantiated by objective findings.  The 
physician noted that the veteran was limited in her ability 
to engage in activities requiring prolonged walking or 
squatting, and opined that the veteran would experience a 20 
percent restriction of left knee function during flare-ups. 

What the record shows overall is that there are no current 
objective findings of a level of limitation of motion in the 
examination setting or of lateral instability or recurrent 
subluxation that could support a compensable rating under 
Codes 5260, 5261 or even 5257.  The subjective complaints of 
pain are not supported by objective findings.  The examiner 
assessed the functional restriction as arising only under 
certain limited circumstances (i.e. prolonged standing and 
squatting), and as degrading the overall function of the knee 
by only 20 percent.  The Board finds this opinion to be by 
far the most probative evidence in the record on the overall 
disability resulting from the service-connected disability.  
The RO has awarded a 10 percent rating, and this award 
appears to be based solely upon the examiner's opinion that 
the service-connected disability does result in some modest 
actual functional impairment under certain limited 
circumstances.  

In the absence of any objective findings that would confirm 
impairment of more than a mild degree at best, the Board 
finds no basis for an award in excess of the currently 
assigned rating.  The negative evidence clearly outweighs the 
positive evidence and thus the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107.

In deciding the veteran's claim, the Board has considered the 
Court's recent determination in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether she is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In  Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service-connected left knee disability during the appeal 
period.  Accordingly, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.


ORDER

Entitlement to an increased rating for a left knee disability 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

